
CHEMTURA CORPORATION EXECUTIVE AND KEY EMPLOYEE

SEVERANCE PLAN



Effective as of January 1, 2006


PREAMBLE



               Chemtura Corporation ("Chemtura") hereby adopts the Chemtura
Corporation Executive And Key Employee Severance Plan (the "Plan") to formalize
its severance pay policy as it applies to eligible employees of Chemtura and all
of the subsidiaries and affiliates of Chemtura effective as of January 1, 2006.
As used herein, the masculine pronoun shall include the feminine, and the
singular shall include the plural, unless a contrary meaning is clearly
intended.

               The Plan is intended to fall within the definition of an
"employee welfare benefit plan" under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"). This document is intended to
serve as the Plan document and the summary plan description of the Plan. As
such, this document supersedes and replaces any prior plan, summary plan
descriptions, summaries, policies, publications, memos or notices regarding the
Plan and any other severance benefits.

               All rights of Participants to benefits relating to this Plan
shall be governed by the executed agreement and general release, provided by the
Company in connection with a Participant's termination of employment,
acknowledgement of receipt form, and the Plan. Any employee who participates in
this Plan shall not be entitled to any benefits under any other severance
policy, plan or practice of: (i) the Company (including the Chemtura Corporation
Severance Plan or the Great Lakes Chemical Corporation Severance Plan for
Salaried and Non-Union Hourly Employees); (ii) any predecessor thereto; or (iii)
any respective subsidiary or affiliate thereof, or pursuant to which the Company
is bound or obligated to provide such benefits, including prior versions of the
Plan. All such other severance (whether voluntary or involuntary) policies,
plans and practices of the Company in effect for eligible employees prior to the
effective date of this Plan shall be deemed amended and superseded in their
entirety by this Plan to the extent that they would provide benefits to
Participants upon their termination of employment.

               In the event that the terms of the Plan are inconsistent with
other documents or other written or verbal communications provided by the
Company or its representatives with respect to this severance program, the terms
of the Plan shall govern. The Plan may not be amended or changed except in
accordance with the provisions set forth below.



Section 1

Definitions


          Capitalized terms used in the Plan and not elsewhere defined herein
shall have the meanings set forth in this Section:

               1.1      "Acknowledgement of Receipt Form" shall mean the
agreement provided by the Company to an Eligible Employee which must be signed
by the Eligible Employee in order to become a Participant hereunder. In the
Acknowledgment of Receipt Form, the Eligible Employee will, among other things,
agree to be bound by the terms hereof and to acknowledge that this Plan
supersedes any and all prior arrangements, agreements, or understandings between
the Eligible Employee and the Company regarding severance, separation,
termination, change in control, or similar types of benefits or pay.

               1.2     "Agreement" shall mean a separation agreement and general
release in such form as Chemtura, in its sole discretion, determines (the
"Agreement").

               1.3     "Base Salary" shall mean the Participant's rate of base
pay on his Termination Date, as reflected on the Company's payroll records, and
not including bonuses, overtime pay, compensatory time-off, commissions,
incentive or deferred compensation, employer contributions towards employee
benefits, or any other additional compensation. For purposes of this Plan, a
Participant's base pay or salary shall include any salary reduction
contributions made on his or her behalf to any plan of the Company under Section
125, 132 or 401(k) of the Code. Notwithstanding the foregoing, following a
Change of Control, Base Salary under this Plan shall not be less than the
highest amount during the 90 day period preceding a Change of Control.

               1.4      "Cause" shall mean any definition of cause contained in
a Participant's employment agreement or separation agreement governing the terms
of a Participant's separation from employment with the Company other than upon a
change of control, and, if such agreement does not exist or cause is not defined
therein, "Cause" shall mean, during the course of employment: (i) theft, fraud,
embezzlement or intentional disclosure of confidential and/or proprietary
information; (ii) conduct or plans to engage in conduct that would be considered
competition or solicitation under Section 8.1 or 8.2, respectively, of the Plan;
(iii) willful disregard for or neglect by the Participant of his or her duties
or the interests of the Company; (iv) conviction of a felony or any criminal
offense; (v) breach of fiduciary duty, duty of loyalty or other breach of trust;
(vi) any willful act against the material financial interests of the Company; or
(vii) willful destruction of property of the Company.

               1.5      "Change of Control" shall mean a change of control of
Chemtura that would be required to be reported in response to Item 1(a) of the
Current Report on Form 8 K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act");
provided that, without limitation, such a "Change of Control" shall be deemed to
have occurred if: (i) a third person, including a "group" as such term is used
in Section 13(d)(3) of the Exchange Act, other than the trustee of any employee
benefit plan of the Company, becomes the beneficial owner, directly or
indirectly, of more than 50% of the combined voting power of Chemtura's
outstanding voting securities ordinarily having the right to vote for the
election of directors of Chemtura; (ii) during any period of 24 consecutive
months individuals who, at the beginning of such consecutive 24 month period,
constitute the Board of Directors of Chemtura (the "Board" generally and as of
the date hereof the "Incumbent Board") cease for any reason (other than
retirement upon reaching normal retirement age, disability, or death) to
constitute at least a majority of the Board; provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by Chemtura's shareholders, was approved by a vote of at least three
quarters of the directors who at the time of such election or nomination for
election comprise the Incumbent Board (other than an election or nomination of
an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the Directors of the
Chemtura, as such terms are used in Rule 14a 11 of Regulation 14A promulgated
under the Exchange Act) shall, for purposes of this Plan, be considered a member
of the Incumbent Board; or (iii) Chemtura shall cease to be a publicly owned
corporation having its outstanding Common Stock listed on the New York Stock
Exchange or quoted in the NASDAQ National Market System.

               1.6     "Chemtura" shall mean Chemtura Corporation.

               1.7      "Code" shall mean the Internal Revenue Code of 1986, as
amended.

               1.8     "Company" shall mean Chemtura and its subsidiaries and
affiliates that participate in the Plan with the approval of the Board of
Directors of Chemtura.

               1.9     "Eligible Employees" shall mean all Executive Officers
and Key Employees. Notwithstanding the foregoing, an Eligible Employee shall not
include any individual: (i) designated by the Company as an independent
contractor and not as an employee at the time of any determination; (ii) being
paid by or through an employee leasing company or other third party agency;
(iii) designated by the Company as a freelance worker and not as an employee at
the time of any determination; (iv) classified by the Company as a seasonal,
occasional, limited duration, or temporary employee, during the period the
individual is so paid or designated; (v) designated by the Company as a leased
employee, during the period the individual is so paid or designated; (vi) who is
the Chief Executive Officer of Chemtura; (vii) who is eligible to participate in
or receive benefits from: (a) the Chemtura Corporation Severance Plan, (b) the
Great Lakes Chemical Corporation Severance Plan for Salaried and Non-Union
Hourly Employees, or (c) a change in control plan or agreement with Great Lakes
Chemical Corporation, which was in effect immediately prior to July 1, 2005; or
(viii) covered by a collective bargaining agreement. Any such individual shall
not be an Eligible Employee even if he or she is later retroactively
reclassified as a common-law employee of the Company during all or any part of
such period pursuant to applicable law or otherwise.

               1.10     "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.

               1.11      "Executive Officer" shall mean each active, full-time
executive officer of the Company. For purposes of the Plan, a full-time employee
is an employee of the Company who is regularly scheduled to work at least 32
hours per week.

               1.12      "Good Reason" shall mean: (i) the Company changes the
Participant's status, title or position as an officer of the Company and such
change represents a material reduction in such status, title or position, and/or
(ii) the Company materially reduces the Participant's base salary and/or target
bonus, and/or (iii) the Company fails to provide equity compensation to the
Participant which is at least as favorable to the Participant in terms of
timing, value and type of award as other similarly situated employees, and/or
(iv) any attempted relocation of the Participant's place of employment to a
location more than 50 miles from the location of such employment on the date of
such attempted relocation, in each case as compared to the Participant's
entitlements immediately prior to the Change of Control, and such change, breach
or reduction is not cured by the Company within fifteen (15) days from the date
the Participant delivers a notice of termination for Good Reason. Such notice of
termination for Good Reason shall include the specific section of this Plan
which was relied upon and the reason that the Company's act or failure to act
has given rise to his termination for Good Reason.

               1.13     "Involuntary Termination" shall mean the termination of
a Participant's employment by the Company for any reason; provided, however,
that an Involuntary Termination of a Participant's employment shall not occur
if:


               (a)     the termination of the Participant's employment is due to
(i) the transfer of the Participant to an affiliate or subsidiary of the
Company, (ii) the transfer of any operations of the Company or a subsidiary,
operation, section or division of the Company to an affiliate of the Company or
an entity unrelated to the Company (irrespective of whether assets of the
Company or any such subsidiary, operation, section or division are sold or
transferred to such unrelated entity), or (iii) the purchase of the Company or a
subsidiary, operation, section or division of the Company by a third party
purchaser, and, in each case, the Participant is offered comparable employment
by the purchaser, as determined by the Company in its sole discretion;

               (b)     the Participant's employment terminates on account of the
Participant's (i) death, (ii) disability, as defined under the Company's
long-term disability plan or (iii) retirement under a tax-qualified retirement
plan of the Company covering such Participant;

               (c)     the Participant's employment is terminated for Cause; or

               (d)      the Participant resigns his employment with the Company
or fails to continue reporting to work and performing satisfactorily his job
duties through the Termination Date, unless the Company agrees in writing to
release him earlier;


               1.14      "Key Employee" shall mean each active, full-time
employee designated in writing by the Compensation Committee of the Board of
Directors of Chemtura. For purposes of the Plan, a full-time employee is an
employee of the Company who is regularly scheduled to work at least 32 hours per
week.

               1.15     "Participant" shall mean an Eligible Employee who has
satisfied the conditions for participation set forth in Section 2.

               1.16     "Plan" shall mean this Chemtura Corporation Executive
And Key Employee Severance Plan.

               1.17     "Plan Administrator" shall mean Chemtura or any entity
or person designated by Chemtura. Unless the Board of Directors of Chemtura
designates another person or entity, the Plan Administrator shall be the
Chemtura Corporation Employee Benefits Committee.

               1.18     "Termination" shall mean either an Involuntary
Termination or a Voluntary Termination.

               1.19     "Termination Date" shall mean the effective date of the
termination of the Participant's employment with the Company as designated by
the Company in writing.

               1.20     "Voluntary Termination" shall mean the Participant's
resignation from employment with the Company for Good Reason within twenty-four
months following a Change of Control, provided the Participant provides the
Company with notice of such resignation at least 6 months prior to the
resignation date.




Section 2

Participation


               2.1.     An Eligible Employee shall become a Participant in this
Plan only if he (i) signs and returns an Acknowledgment of Receipt Form to the
Plan Administrator within one week of being presented with such form by the
Company and (ii) has executed a Chemtura form of Confidentiality and Assignment
of Work Product Agreement which is dated no earlier than his Acknowledgement of
Receipt Form.


Section 3

Eligibility for Benefits


               3.1.     Conditions for Eligibility.  Subject to the conditions
and limitations of this Section 3 and elsewhere in the Plan, a Participant shall
be entitled to the severance benefits described herein only upon satisfaction of
all the following conditions (and all other applicable conditions contained
herein):


(a)     he suffers a Termination,

(b)     he executes without modification and in its entirety, and without timely
revoking an Agreement,

(c)     he returns to the Company any property of the Company which has come
into his possession, and

(d)     he remains actively at work through his Termination Date unless the
Company agrees in writing to release the Participant from employment earlier
than the Termination Date.


               3.2.     Exclusions.  Each Participant shall cease to be entitled
to severance benefits, upon the earliest to occur of the following:


(a)     his breach of the Agreement or the Acknowledgement of Receipt Form;

(b)     the revocation, invalidity or unenforceability of such Agreement or
Acknowledgement of Receipt Form; or

(c)     his reemployment by the Company.


Section 4

Severance Benefits Prior to a Change of Control


               4.1.     Benefits.  If a Participant experiences an Involuntary
Termination prior to a Change of Control, and complies with all of the other
terms and conditions of the Plan, he shall be eligible to receive:


(a)     severance pay equal to six months of Base Salary;

(b)     continuation of his medical, dental, and vision benefits for the six
month period following Involuntary Termination (which shall offset the Company's
COBRA obligation, if any); and

(c)     outplacement services, up to a maximum of $10,000, for up to one year
following Involuntary Termination, with an outplacement organization chosen by
the Company. Such services to include placement services commensurate with the
position the Participant held with the Company at the time of Involuntary
Termination. The value of this benefit will not be available to the Participant
in cash.


               4.2     Timing of Severance Benefits.  Severance benefits payable
under this Section 4 shall be paid in a lump sum as soon as administratively
practicable following the effective date of the Participant's Agreement.


Section 5

Severance Benefits After a Change of Control


               5.1     Benefits.  If a Participant experiences a Termination
within twenty-four months following a Change of Control, and complies with all
of the other terms and conditions of the Plan, he shall be eligible to receive:


(a)     severance pay equal to two times (if the Participant is an Executive
Officer) or one times (if the Participant is a Key Employee) the Participant's:
annual Base Salary plus the average of the annual bonuses paid to the
Participant in the three full fiscal years (or such full fiscal years that the
Participant was employed by the Company if he or she was not employed by the
Company for three full fiscal years) ending immediately prior to the Change of
Control;

(b)     a pro rata portion to the Termination Date of any annual bonus that the
Participant would be eligible to earn for the fiscal year in which the
Termination Date occurs calculated by assuming the achievement of the targeted
performance level within the performance range established with respect to such
bonus (or, where such targeted level is incalculable, based on the targeted
performance level for the preceding period) and basing such pro-rata portion
upon the portion of the bonus period that has elapsed as of the Termination
Date;

(c)     the amount of the Participant's accrued but unused vacation under the
Company's vacation policy as of the Termination Date;

(d)     until the earlier of (i) the day upon which the Participant begins new
employment and is eligible for such welfare benefits, or (ii) (A) the second
anniversary of the Termination Date if the Participant is an Executive Officer
or (B) the first anniversary if the Participant is a Key Employee, the Company
shall continue to provide medical, dental, vision and life insurance benefits to
the Participant and/or the Participant's family that are comparable to those
which were provided to the Participant immediately prior to the Termination Date
(or if greater, immediately prior to the Change of Control) in accordance with
the applicable plans, programs and policies of the Company;

(e)     upon submission by the Participant of required supporting documentation,
payment or reimbursement of any costs and expenses (including moving and
relocation expenses) paid or incurred by the Participant which would have been
payable while the Participant was employed by the Company;

(f)     if the Participant is an Executive Officer, upon submission by such
Participant of required supporting documentation, payment or reimbursement of
any reasonable expenses paid or incurred within the first anniversary of the
Termination Date by such Participant with respect to financial planning and tax
services, up to a maximum value of $15,000;

(g)     until the earlier of (i) the day upon which the Participant begins new
employment comparable in all material respects to the Participant's employment
with the Company immediately prior to the Change of Control, or (ii) (A) the
second anniversary of the Termination Date if the Participant is an Executive
Officer or (B) the first anniversary if the Participant is a Key Employee, the
Company shall pay all reasonable expenses incurred by the Participant in seeking
comparable employment including, without limitation, the fees and expenses of a
placement organization, up to $20,000 if the Participant is an Executive Officer
or $15,000 if the Participant is a Key Employee, such expenses to be approved in
advance by the Company, such approval not to be unreasonably withheld; and

(h)     if the Participant is an Executive Officer then he or she shall be
eligible to purchase the automobile which the Company had supplied for such
Participant's use as of the Termination Date at book value. If the applicable
vehicle is a leased vehicle, then "book value" for purposes of this Section
5.1(h) shall include the lease "buyout amount" as of the Termination Date
(calculated in accordance with the terms of the applicable lease agreement;
generally equal to the sum of the remaining lease payments plus the stated
residual value of the vehicle at lease end). "Book value" shall be similarly
calculated where the purchase of the applicable vehicle has been financed
pursuant to a consumer or other loan arrangement.


               5.2     Timing of Severance Benefits.  The severance benefits
described in Sections 5.1(a) through 5.1(c) shall be paid in a lump sum as soon
as administratively practicable following the effective date of the
Participant's Agreement. Severance benefits described in Section 5.1(d) shall
commence as soon as practicable following the effective date of the
Participant's Agreement. Reimbursement of expenses pursuant to Section 5.1(e)
through 5.1(g) shall be paid as soon as administrative practicable following the
effective date of the Participant's Agreement and submission by the Participant
of requisite proof of such expenses. If a Participant dies prior to payment of
all severance benefits to which he is entitled, any unpaid severance benefits
shall be paid to the Participant's surviving spouse or, if no spouse survives,
to the Participant's estate. If a Participant who is receiving severance
benefits is reemployed by the Company or breaches the Agreement, payment of
severance benefits shall immediately cease. In the event that severance benefits
are paid in a lump sum, upon rehire by the Company, the Participant shall be
required to repay to the Company the value of the severance benefits that would
not have been paid to him had he been receiving his severance benefits in
semi-monthly installments.


Section 6

Vesting of Equity Awards Upon a Change of Control


               Upon a Change of Control, a Participant shall be fully vested in
all Company stock options and other equity-based awards held by the Participant.
All other rights with respect to such stock options or other equity-based awards
shall continue to be governed pursuant to the terms of the applicable equity
plan and award agreement (if any).


Section 7

Tax Gross-Up


               In the event that it shall be determined that any payment or
benefit by the Company to or for the benefit of the Participant pursuant to the
terms of the Plan or any other payments or benefits received or to be received
by the Participant (a "Payment") in connection with or as a result of a Change
of Control or the Participant's termination of employment or any event which is
deemed by the Internal Revenue Service or any other taxing authority to
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company ("Change of
Control Payments") shall be subject to the tax (the "Excise Tax") imposed by
Section 4999 (or any successor section) of the Code, the payments or benefits
payable pursuant to the terms of the Plan shall be reduced so that the Payment,
in the aggregate, is reduced to the greatest amount that could be paid to the
Participant without giving rise to any Excise Tax (the "Safe Harbor Amount").
The reduction of the amounts payable hereunder shall be made first by reducing
the payments under Section 5.1(a), unless an alternative method is elected by
the Participant. Notwithstanding the foregoing, and in lieu of the reduction
described above, if the Participant is an Executive Officer and the Payment is
at least 110% of the Safe Harbor Amount, the Company shall pay to such
Participant an additional amount (the "Gross-Up Payment") such that the net
amount retained by the Participant, after (i) payment of any Excise Tax on the
Change of Control Payments and (ii) payment of any federal and state and local
income tax and Excise Tax upon the Gross-Up Payment, shall be equal to the
Change of Control Payments. The determination of whether the Participant is
subject to the Excise Tax and the amount of the Gross-Up Payment, if any, shall
be made by a "Big Five" accounting firm chosen by the Company and reasonably
agreeable to the Participant, which determination shall be binding upon the
Participant and the Company. For purposes of determining the amount of the
Gross-Up Payment (if any), the Participant shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the calendar year in which the
Gross-Up Payment is to be made in the state or locality of the Participant's
residence on the Participant's Termination Date. The Gross-Up Payment, if any,
shall be paid to the Participant by cashier's check within five (5) business
days following the receipt by the Company of the Gross-Up Payment determination
from the selected "Big Five" accounting firm. Notwithstanding the foregoing, all
Gross-Up Payments shall be paid in accordance with section 409A of the Code.


Section 8

Restrictive Covenants


               8.1     Noncompetition.   During the Participant's employment
with the Company, and during a one year period following any termination of the
Participant's employment for any reason, the Participant shall not directly or
indirectly compete with Chemtura or any of its subsidiaries or affiliates,
whether as an individual proprietor or entrepreneur or as an officer, employee,
partner, stockholder, or in any capacity connected with any enterprise, in any
business for which the Participant performed material services for Chemtura or
any of its subsidiaries or affiliates within the 24-month period immediately
preceding the Participant's Termination Date, in any geographic area in which
Chemtura or any of its subsidiaries or affiliates is engaged in such business at
the time of the Participant's termination of employment, including, without
limitation, any geographic area within which Chemtura or any of its subsidiaries
or affiliates has formally announced specific plans to engage and/or the
Participant has actual knowledge that Chemtura or any of its subsidiaries or
affiliates specifically plans to engage. For the purpose of the preceding
sentence, engaging in business shall be deemed to embrace sales to customers or
performance of services for customers who are within a relevant geographical
area. Nothing herein, however, shall prohibit the Participant from acquiring or
holding any issue of stock or securities of any corporation which has any
securities listed on a national securities exchange or quoted in the daily
listing of over the counter market securities; provided that at any one time the
Participant and members of the Participant's immediate family do not own more
than five (5%) percent of the voting securities of any such corporation.

               8.2     Non-Solicitation.   During the Participant's employment
with the Company, and during a one year period following any termination of the
Participant's employment for any reason, the Participant shall not directly or
indirectly hire, entice, induce or in any manner whatsoever attempt to influence
any employee, client, agent, consultant, contractor, supplier or any other
person or entity to cease or reduce working for and/or doing business with
Chemtura or any of its subsidiaries or affiliates.

               8.3     Remedies.   By electing to participate in the Plan,
Participants hereby acknowledge that the provisions of this Section 8 are
reasonable and necessary for the protection of Chemtura, its subsidiaries and
affiliates and acknowledge their obligations under such covenants. The
Participants further acknowledge that Chemtura, its subsidiaries or affiliates
will be irreparably harmed if such covenants are not specifically enforced.
Accordingly, by electing to participate, the Participants agree that, in
addition to any other relief to which Chemtura or any of its subsidiaries or
affiliates may be entitled, including claims for damages, Chemtura or any of its
subsidiaries or affiliates shall be entitled to seek and obtain injunctive
relief (without the requirement of any bond) from a court of competent
jurisdiction for the purpose of restraining the Participants from an actual or
threatened breach of such covenants. Notwithstanding anything else to the
contrary herein, in the event of any material violation by a Participant of this
Section 8, the Company shall immediately have no obligation thereafter to make
any payments to the Participant and the Company, in its reasonable discretion,
may require the Participant to promptly repay to the Company any payments paid
to him pursuant to this Plan that were paid prior to such breach.


Section 9

Offset


               Participants in the Plan shall not be entitled to receive any
other severance, notice, change in control or termination payments or benefits
(or notice in lieu of severance) from the Company. In addition, the
Participant's benefits under the Plan will be reduced by the amount of any other
severance or termination payments, or pay in lieu of notice, payable by the
Company to the Participant on account of his or her employment, or termination
of employment, with the Company, including, but not limited to, (i) any payments
required to be paid by the Company to the Participant under any other program,
policy, practice, or agreement, or (ii) any Federal, State, national, municipal,
provincial, commonwealth or local law (including any payment pursuant to the
Worker Adjustment Retraining and Notification Act or any national, State, local,
provincial, municipal, or commonwealth equivalent). A Participant must notify
the Plan Administrator if he or she receives any such payments. Notwithstanding
anything to the contrary in this Section 9, no severance payment paid or payable
to a Participant, after giving effect to the provisions of this Section 9, shall
be less than one week of Base Salary.




Section 10

Cessation of Participation in Employer Plans


               Except as otherwise provided herein, a Participant, as of his
Termination Date, shall cease to participate in and shall cease to be treated as
an employee of the Company for all purposes under the employee benefit plans of
the Company, including, without limitation, all retirement, welfare, incentive,
bonus and other similar plans, policies, programs and arrangements maintained
for employees of the Company. Each such Participant's rights under any such
plan, policy, program or arrangement shall be governed by the terms and
conditions of each thereof, as in effect on such Termination Date.


Section 11

Administration


               11.1.     Plan Interpretation and Benefit Determinations.   The
Plan shall be administered by the Plan Administrator. The Plan Administrator
(or, where applicable, the Claim Reviewer (as defined below) or other duly
authorized designee of the Plan Administrator) shall have the exclusive right,
power, and authority, in its sole and absolute discretion, to administer, apply
and interpret the Plan and any other documents and to decide all factual and
legal matters arising in connection with the operation or administration of the
Plan; provided, however, that, the in accordance with Section 13 below, the
Organization, Compensation & Governance Committee of the Board shall retain the
sole authority to amend or terminate this Plan or any portion thereof.

               Without limiting the generality of the foregoing paragraph, the
Plan Administrator (or, where applicable, the Claim Reviewer or other duly
authorized designee of the Plan Administrator) shall have the discretionary
authority and power to:


(a)     take all actions and make all decisions (including factual decisions)
with respect to the eligibility for, and the amount of, benefits payable under
the Plan to Employees or Participants or their beneficiaries;

(b)     formulate, interpret and apply rules, regulations and policies necessary
to administer the Plan;

(c)     decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;

(d)     resolve and/or clarify any factual or other ambiguities, inconsistencies
and omissions arising under this Agreement, the Plan or other Plan documents;
and

(e)     process, and approve or deny, benefit claims and rule on any benefit
exclusions.


               11.2.     Benefit Claims.   The Company will normally advise a
Participant of his right to benefits under the Plan at the time that a
Termination of the Participant's employment takes place. A Participant may also
make a claim concerning his or her right to receive a benefit under the Plan (a
"Claim") to the Company's Director of Benefits (the "Claim Reviewer") at the
following address:


Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
Attention: Director of Benefits


A Claim must be made by a Participant within sixty (60) days following his
Termination Date.

               11.3.     Appealing Benefit Claims.   The Participant will be
informed of the decision of the Claim Reviewer with respect to a Claim within 90
days after it is filed. Under special circumstances, the Claim Reviewer may
require an additional period of not more than 90 days to review a Claim. If this
occurs, the Participant will be notified in writing as to the length of the
extension, the reason for the extension, and any other information needed in
order to process the Claim.

               If a Claim is denied, in whole or in part, the Participant will
be notified in writing of the specific reason(s) for the denial, the exact Plan
provision(s) on which the decision was based, what additional material or
information is relevant to his case, and what procedure the Participant should
follow to get the Claim reviewed again (an "Appeal"). The Participant then has
sixty (60) days to Appeal the Claim to the Plan Administrator.

               The Appeal must be submitted in writing to the Plan
Administrator. A Participant may request to review pertinent documents, and may
submit a written statement of issues and comments.

               A decision as to a Participant's Appeal will be made within sixty
(60) days after the Appeal is received. Under special circumstances, the Plan
Administrator may require an additional period of not more than 60 days to
review an Appeal. If this occurs, the Participant will be notified in writing as
to the length of the extension.

               If a Participant's Appeal is denied, in whole or in part, he or
she will be notified in writing of the specific reason(s) for the denial and the
exact Plan provision(s) on which the decision was based. The decision on an
Appeal of the Plan Administrator will be final and binding on all parties and
persons affected thereby.

               11.4.     Non-Binding Mediation.   In the event the Participant
is not satisfied with the decision on an Appeal made pursuant to Section 11.3,
and the amount of the Claim equals or exceeds $5,000, notwithstanding anything
in Section 11.3 to the contrary, the Participant may request that the Claim be
resolved pursuant to non-binding mediation administered by the American
Arbitration Association under the Mediation Rules specified in its National
Rules for the Resolution of Employment Disputes. All fees and expenses of the
mediator and all other expenses of the mediation procedures, except for
attorneys' fees and witness expenses, shall be shared equally by the Participant
and the Company. Each party shall bear its own witness expenses and attorneys'
fees.


Section 12



Miscellaneous




               12.1.      Tax Withholding.   The Company shall have the
authority to withhold or to cause to have withheld applicable taxes from any
payments made under or in accordance with the Plan to the extent required by
law. In addition, the Company shall have the right to delay or permanently
withhold any benefit under this Plan to the extent that the payment of such
benefit would constitute a violation of Code Section 409A.

               12.2.     Unfunded Plan.   The Plan is unfunded. The Company
shall pay the full cost of the Plan out of its general assets.

               12.3.     Not a Contract of Employment.   The Plan shall not be
deemed to constitute a contract of employment, or to impose on the Company any
obligation to retain any Participant as an employee, to continue any
Participant's current employment status or to change any employment policies of
the Company; nor shall any provision hereof restrict the right of the Company to
discharge any of its employees or restrict the right of any such employee to
terminate his employment with the Company.

               12.4.     Choice of Law.   The Plan shall be construed and
governed under the laws of the State of Connecticut, except to the extent
Federal law is applicable.

               12.5.     Effect of Invalidity of Provision.   If any provision
of the Plan is held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, and such provision
shall, to the extent possible, be modified in such manner as to be valid and
enforceable but so as to most nearly retain the intent of the Company. If such
modification is not possible, the Plan shall be construed and enforced as if
such provision had not been included in the Plan.

               12.6.     Effect of Plan.   The Plan supersedes any and all prior
severance arrangements, policies, plans or practices of the Company and its
predecessors (whether written or unwritten). Notwithstanding the preceding
sentence, the Plan does not affect the severance provisions of any written
individual employment contracts or individual separation agreements governing
the terms of a Participant's separation of employment with the Company.

               12.7.     Records.   The records of the Company with respect to
Years of Service, employment history, Base Salary, absences, and all other
relevant matters shall be conclusive for all purposes of this Plan.

               12.8.     Nontransferability.   In no event shall the Company
make any payment under this Plan to any assignee or creditor of a Participant,
except as otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.


Section 13

Amendment or Termination of the Plan


               The Plan may be amended or terminated, in whole or in part, at
any time, with or without prior notice, by action of the Organization,
Compensation & Governance Committee (or any successor thereof) of the Board.
Notwithstanding the foregoing, any amendment to the Plan, in whole or in part
(including an amendment to terminate the Plan), that is adverse to the interests
of any Participant (except for an amendment adopted to comply with applicable
law, including Code Section 409A) will not be effective until the date which is
one year following the date of such amendment, and any such amendment which is
adopted within six months prior to a Change of Control will void upon such
Change of Control.


Section 14

Required Information


               14.1.     Participants' Rights Under ERISA.   A Participant in
the Plan is entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA). ERISA provides that all Plan
participants shall be entitled to:


       - Examine, without charge, at the Plan Administrator's office, all Plan
documents, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and Plan descriptions.

       - Obtain copies of Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

       - Receive a summary of the Plan's annual financial report if the Plan
covers 100 or more people. The Plan Administrator is required by law to furnish
each Participant with a copy of this summary annual report.


               In addition to creating rights for Plan participants, ERISA
imposes duties upon the people who are responsible for the operation of the
Plan. The people who operate the Plan, called "fiduciaries" of the Plan, have a
duty to do so prudently and in the interest of Plan participants and
beneficiaries. No one, including the Company or any other person, may fire a
Participant or otherwise discriminate against him or her in any way to prevent
him or her from obtaining a welfare benefit or exercising his or her rights
under ERISA. If a Participant's claim for a benefit is denied in whole or in
part, he or she must receive a written explanation of the reason for the denial.
The Participant has the right to have the Plan review and reconsider his or her
claim. Under ERISA, there are steps a Participant can take to enforce the above
rights.

               For instance, if a Participant requests materials from the Plan
and does not receive them within 30 days, he or she may file suit in a federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay the Participant up to $110 a day until the he or she
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

               If the Participant's claim for benefits is denied or ignored, in
whole or in part, he or she may file suit in a state or federal court. If a
Participant is discriminated against for asserting his or her rights, he or she
may seek assistance from the U.S. Department of Labor, or may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If the Participant is successful, the court may order the person the Participant
sued to pay these costs and fees. If the Participant loses, the court may order
him or her to pay these costs and fees, for example, if it finds the
Participant's claim is frivolous. If a Participant has any questions about the
Plan, he or she should contact the Plan Administrator. If the Participant has
any questions about this statement or about his or her rights under ERISA, he or
she should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquires, Pension and Welfare Benefit
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.

               14.2.     Other Important Facts.


OFFICIAL NAME OF THE PLAN


Chemtura Corporation Executive and Key Employee Severance Plan


SPONSOR


The Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
(203) 573-2000


EMPLOYER IDENTIFICATION
NUMBER (EIN)


52-2183153

PLAN NUMBER


(540)

TYPE OF PLAN


Employee Welfare Severance Benefit Plan

END OF PLAN YEAR


December 31

TYPE OF ADMINISTRATION


Employer Administered

PLAN ADMINISTRATOR


Employee Benefits Committee
199 Benson Road
Middlebury, CT 06749


EFFECTIVE DATE

January 1, 2006


               The Plan Administrator keeps records of the Plan and is
responsible for the administration of the Plan. The Plan Administrator will also
answer any questions you may have about the Plan.

               Service of legal process may be made upon the Plan Administrator.

               No individual may, in any case, become entitled to additional
benefits or other rights under this Plan after the Plan is terminated. Under no
circumstances, will any benefit under this Plan ever vest or become
nonforfeitable.
